Per Curiam:

The plaintiff in error struck the defendant in error on the head with a piece of iron pipe, inflicting injuries for which the latter recovered damages in the sum of $2070.80. Many exceptions were taken to rulings on the admission of testimony, but upon examining them in detail we find no material error; nor do they justify extended comment. The charge of the court was full and. fair, *861and there was no error in the instructions given, nor in the refusal of instructions requested. The evidence was sufficient to support the verdict, and it cannot be said that the damages awarded were so excessive as to indicate passion and prejudice.
The judgment is affirmed.